          Case 1:21-mj-00493-RMM Document 1-1 Filed 06/23/21 Page 1 of 2




                                         STATEMENT OF FACTS

        1.      The United States Department of Veterans Affairs Police (“VA Police”) is a police
force component of the United States Department of Veterans Affairs (“VA”). The Washington,
D.C. VA Medical Center (“DCVAMC”) campus is located at 50 Irving Street N.W., Washington,
D.C. 20422. VA Police and Security Service members patrol and protect the DCVAMC 24 hours
a day, seven days a week, to help keep veterans, visitors, and employees safe. Signs are posted at
all entry points to the DCVAMC campus to notify entrants that no firearms are allowed on the
premises.

        2.      The defendant, GLENN BASS, JR., was previously employed by VA Police at the
DCVAMC. BASS was recently rehired by the VA Police at the DCVAMC and is assigned to
training duty. BASS’s VA Police callsign is “V-45.”

        3.     Officer-1 is a supervisory police officer with the VA Police Training Division at
the DCVAMC and has supervised BASS during his training assignment. Officer-1’s VA Police
callsign is “V-3.” Officer-1 has recently communicated with BASS and others at VA regarding
several concerns about BASS’s work performance and fitness for duty.

        4.     On June 22, 2021, BASS was stationed at the DCVAMC as part his VA Police
training assignment. BASS was equipped with a VA Police handheld radio, which can be used to
communicate with other VA Police members. BASS has not been issued a VA Police service
firearm.

        5.      On June 22, 2021, at approximately 10:00 a.m., members of the VA Police heard
BASS make threatening statements against Officer-1 over the VA Police radio channel. BASS
stated the following, in sum and substance, on the VA Police radio channel:

                  V-45 to V-3. Let me tell you something. I was a U.S. Army
                  infantryman. And I’m a man. And I’m going to tell your bitch ass
                  one last time. If I’m outside, I’m outside. But I got something for
                  you at my car. Come see me. Security Forces.1

                  I know you heard me, V-3. V-45 is at his car. Come see me. Security
                  Forces. Let’s go. Let’s train.

                  This is a personal meeting for V-3 and V-45. If anybody get in my
                  way, I’ve got my cell phone, I’m calling MPD. I’m about to light it
                  up at the DCVAMC. Let’s go.

                  Where is V-3 at? Where is V-3 at?

        6.      Upon hearing these statements over the VA Police radio channel, multiple VA
Police officers responded to Parking Lot 4 on the DCVAMC campus, where they observed BASS
standing near his vehicle. Responding VA Police officers identified BASS, drew their firearms,

1
     Officer-1 previously served in the United States Air Force Security Forces. It is therefore believed that BASS’s
reference to “Security Forces” in these statements was a reference to Officer-1.


                                                          1
         Case 1:21-mj-00493-RMM Document 1-1 Filed 06/23/21 Page 2 of 2




and communicated with BASS regarding the situation and his threats regarding Officer-1. VA
Police officers then observed BASS remove a black Glock 19 pistol from his front pants pocket
and throw the firearm into the back seat of his vehicle. VA Police officers then approached BASS
and placed him under arrest. VA Police officers searched BASS’s vehicle, where they located the
black Glock 19 firearm that BASS was observed throwing into the vehicle and two additional
loaded Glock 19 magazines.

        7.      The firearm is a Glock Model 19, 9 millimeter handgun, Serial No. BEHN658. The
firearm was loaded with one round in the chamber and additional rounds in a 15-round capacity
magazine. The two additional Glock 19 magazines located in BASS’s vehicle were also loaded
with ammunition. The firearm has a barrel less than 12 inches in length, was originally designed
to be fired with a single hand, and is designed to expel a bullet or other projectile(s) by the action
of an explosive.

        8.      A records check was conducted which revealed that BASS does not have a license
to carry a firearm or ammunition in the District of Columbia.

       9.      Based on the above information, there is probable cause to believe that, on June 22,
2021, within the District of Columbia, Glenn BASS committed the following offenses:
(1) Threatening a Federal Officer, in violation of Title 18, United States Code, Section
115(a)(1)(B); (2) Possession of a Firearm in a Federal Facility, in violation of Title 18, United
State Code, Section 930(a); (3) Possession of a Firearm in a Federal Facility with intent that a
firearm be used in the commission of a crime, in violation of Title 18, United States Code, Section
930(b); and (4) Carrying a Pistol Without a License, in violation of Title 22, D.C. Code, Section
4504(a).

                                               ___________________________________
                                               INVESTIGATOR MICHAEL HENLEY
                                               UNITED STATES DEPARTMENT OF
                                               VETERAN AFFAIRS POLICE


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 23rd day of June, 2021.

                                               ___________________________________
                                               ROBIN M. MERIWEATHER
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
